DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 13, 16-17, 19-20 of U.S. Patent No. 11204629. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim similar subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien (US 20130058063; “O’Brien” hereinafter) in view of Kim et al. (KR 20190143029A; “Kim” hereinafter; equivalent to US 20210219437 and is relied upon for English translation).
Regarding claim 1, O’Brien discloses an electronic device comprising: a fixed member including a case (110) and a first structure (234), at least part of which is disposed inside the case (fig. 2); a second structure (210 and 230) slidably connected to the fixed member (234, 111); a display (104) configured to partially slide-out from or slide-in to the fixing member according to a sliding operation of the second structure relative to the fixing member (Par. [0024], fig. 2); and, wherein the second structure includes: a first support portion (230) supporting a partial area of the display (fig. 2); and a second support portion (210) supporting another partial area of the display not supported by the first support portion and being a bendable portion (Fig. 2, Par. [0020], [0024]). 
O’Brien does not explicitly disclose a conductive layer disposed between a portion of the second structure and the display; wherein the conductive layer is at least partially disposed between the second support portion and the display, and configured to electrically connect at least a part of the display and the second support portion.  
Kim (figs 24-27) teaches a display device comprising a conductive layer (2401 or 2402; Par. [0183], [0185]) disposed between a portion of a second structure (460) and a display (410); wherein the conductive layer is at least partially disposed between a second support portion of the second structure (a portion of the member 460 where conductive protrusion 2402 is disposed) and the display (410), and configured to electrically connect at least a part of the display and the second support portion (2401 and 2402 form a connection to the antenna or PCB 541 and to the display 410, Par. [0183]- [0187]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of O’Brien to incorporate a conductive layer between the display and the second structure configured to electrically connect at least a part of the display and the second support portion as taught by Kim because such modification helps to form an electrical path between the second support portion and the PCB or display device and also helps to provide a ground connection.
Regarding claim 2, O’Brien in view of Kim (relied on Kim, figs 24-27) discloses wherein the second support portion (460) is electrically connected to the first structure (450) (Par. [0066], [0183]).
Regarding claim 6, O’Brien in view of Kim (relied on Kim, figs 24-27) discloses wherein the first structure (450) includes a conductive region (432) making contact with at least part of the second support portion (460), and wherein the second support portion is configured to be electrically connected with the first structure through the conductive region (conductive portion 432 of the member 450 is connected to the conductive portion 562 of the second member 460 through 2410 and 2402, Par. [0076]).  
Regarding claim 7, O’Brien in view of Kim (relied on Kim, figs 24-27) discloses wherein the second support portion (562) is configured to have a potential equal to the ground potential of the display through the conductive layer (2402) (Par. [0076]).  
Regarding claim 11, O’Brien in view of Kim (relied on O’Brien, fig. 2) discloses wherein the second structure (230) is slidable in a first direction and a direction opposite to the first direction relative to the fixed member (234) (fig. 2), wherein the display (104) includes a first region (218) and a second region (220) extending from the first region (fig. 2), wherein the electronic device is changed to a first state or a second state according to the sliding operation of the second structure (fig. 2), wherein the first state is a state in which the first region (218) is exposed on a front surface of the electronic device and the second region (220) is located inside the case (uppermost drawing of fig. 2), and wherein the second state is a state in which at least part of the second region (220), together with the first region (218), is exposed on the front surface of the electronic device as the first region slides in a first direction based on the first state (middle drawing of fig. 2).  
Regarding claim 12, O’Brien in view of Kim (relied on O’Brien, fig. 2) discloses wherein the case (110) includes a rear member and side members disposed at both ends of the rear member (case 110 forms a rear case and a side case and form an enclose interior space 214), and wherein the second region (220) slides-in or slides-out through a space between the first structure and the rear member (Par. [0039], fig. 2).  

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien in view of Kim as applied to claim 2, and in further view of An et al. (US 20200267838; “An” hereinafter).
Regarding claim 3, O’Brien in view of Kim (relied on Kim, figs 24-27) discloses, wherein a circuit board (542) includes a contact portion making contact with at least part of the first structure (450) and formed of a conductive material, and wherein the contact portion is configured to electrically connect the first structure (432 of 450) and a ground of the circuit board (541) (Par. [0076]). 
O’Brien in view of Kim  does not disclose a circuit board fixedly disposed on the first structure and electrically connected to a display through a connecting member.
An (fig. 4) teaches a display device comprising a circuit board  (422) fixedly disposed on a first structure (430) and electrically connected to the display (413) through a connecting member (434) (Par. [0093]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of O’Brien in view of Kim to incorporate a circuit board fixedly disposed on the first structure and electrically connected to a display through a connecting member as taught by An because such modification provides ground structure or ground connection and prevent the failure of the display (Par. [0093]).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien in view of Kim as applied to claim 1, and in further view of Park et al. (US 20160081204; “Park” hereinafter).
	Regarding claim 8, O’Brien in view of Kim  discloses the display device as claimed in claim 1.
	O’Brien in view of Kim does not explicitly disclose wherein the second support portion includes a plurality of protrusions forming a multi-joint structure, and wherein the plurality of protrusions extend to a predetermined length in a direction perpendicular to the sliding direction of the second structure.  
Park teaches a display device comprising a second support portion (103) includes a plurality of protrusions forming a multi-joint structure (plurality of supports poles 131 provided with guide projections 133 form a multi-joint structure, figs. 3, 5), and wherein the plurality of protrusions (131) extend to a predetermined length in a direction perpendicular to the sliding direction of the second structure (121 or 103, Par. [0052]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of O’Brien in view of Kim to incorporate a plurality of protrusions forming a multi-joint structure in the second support portion, and wherein the plurality of protrusions extend to a predetermined length in a direction perpendicular to the sliding direction of the second structure as taught by Park because such modification supports the sliding or extending of the display along the curved edge of the display device.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien in view of Kim as applied to claim 1, and in further view of Shin et al. (US 20190067795 ; “Shin” hereinafter).
	Regarding claim 9, O’Brien in view of Kim  discloses the display device as claimed in claim 1.
O’Brien in view of Kim does not explicitly disclose wherein the conductive layer is formed such that both sides have an adhesive force, and adheres the second support portion to the rear surface of the display.  
Shin teaches a display device comprising a conductive layer (119) is formed such that both sides have an adhesive force, and adheres a support member (120) to the rear surface of a display (110) (conductive tape 119 couple the display 110 ti the support member 120, Par. [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of O’Brien in view of Kim to incorporate a conductive tape or adhering member to adhere the second support portion to the rear surface of the display as taught by Shin because such modification helps to provide adhesion function in addition to provide electrical connection between the support portion.
Regarding claim 10, O’Brien in view of Kim  discloses the display device as claimed in claim 1.
O’Brien in view of Kim does not explicitly disclose wherein the conductive layer includes at least one of a conductive sheet, a conductive film, a conductive fiber, or a conductive tape.  
Shin teaches a display device comprising wherein the conductive layer includes at least one of a conductive sheet, a conductive film, a conductive fiber, or a conductive tape (119 is a conductive tape 119, Par. [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of O’Brien in view of Kim to incorporate a conductive tape as  a conductive layer as taught by Shin because such modification helps to provide adhesion function in addition to provide electrical connection between the support structure.

Allowable Subject Matter
Claims 4-5 and 13-120 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4,  the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1 and claim 2, a combination of limitations that a first roller member disposed on one side of the first structure so as to be rotatable, wherein the second support portion is disposed to surround at least a part of the first roller member and is configured to be electrically connected with the first structure through contact to the first roller member. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 5,  the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1 and claim 2, a combination of limitations that a second roller member disposed on an opposite side of the first structure so as to be rotatable; and a belt member disposed to at least partially surround the second roller member, the belt member having opposite end portions connected to the second structure, wherein the second support portion is configured to be electrically connected with the first structure through the belt member. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 13,  the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 11, and a combination of limitations that a conductive structure disposed between at least part of the first structure and at least part of the second structure and configured to electrically connect the first structure and the second structure, wherein the conductive structure includes: a first contact member disposed on one of the first structure or the second structure; and a second contact member and a third contact member disposed on the first structure or the second structure which the first contact member is not disposed on, wherein the second contact member and the third contact member are spaced apart from each other by a first distance in a sliding direction of the second structure, and wherein the first contact member is configured to make contact with the second contact member in the first state to electrically connect the first structure and the second structure and is configured to make contact with the third contact member in the second state to electrically connect the first structure and the second structure. None of the reference art of record discloses or renders obvious such a combination.
Claims 14-20 are objected as being dependent on claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236. The examiner can normally be reached 9:30 am-6:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAGAR SHRESTHA/Examiner, Art Unit 2841